Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 5, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-3, 6-15 and 17-27 are currently pending. Claims 1, 6, 7, 9 and 22 have been amended by Applicants’ amendment filed 02-04-2021. Claim 16 has been canceled by Applicants’ amendment filed 02-04-2021. Claim 27 has been added by Applicants’ amendment filed 02-04-2021. 

Applicant's election without traverse of Group I, claims 1-24 (claims 4, 5 and 16, now canceled), directed to a device for polynucleotide synthesis, and the election of Species as follows:
Species (A): wherein the inner region comprises a plurality of recesses (instant claim 1), 
Species (B): wherein the inner region has a diameter of up to 100 microns (claim 5),
Species (C): wherein each of the recesses has a etch depth of 100 microns to 1000 microns (claim 8), and
Species (D): wherein each of the recesses has a pitch of about 2 to 3 times a width of the recess or protrusions (claim 10)
Species (E): wherein each of the recesses has a tensile strength of 1MPa to 300 MPa (claim 13),

Species (F): wherein materials comprising the solid support silicon, silicon dioxide, silicon nitride, PTFE, polypropylene, polystyrene, polycarbonate, gold or platinum (claim 18), in the reply filed on November 8, 2019 was previously acknowledged.  

Species A: regarding the species of inner region (instant claim 1). Upon further consideration, the examiner has rejoined the species of inner region to include protrusions as recited in claim 1. The examination of all species together do not represent undue burden.

Claims 25 and 26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 6, 7, 11, 12, 14, 16 and 17 (claim 16, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 1-3, 8-10, 13, 15, 18-24 and 27 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Bruce Kisliuk and Sean Reed on January 26, 2021, where proposed amendments to the claims were discussed including language that  accurately describes the device, where Applicant suggested the terms "active region" and "textured 

Priority
The present application, filed December 7, 2017 is a CON of 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/45105, filed on August 2, 2017, which claims the benefit of US Provisional Patent Application 62/370,548, filed August 3, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment filed March 5, 2021, and Applicant’s arguments filed February 4, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
The objection to claim 1 is withdrawn due to Applicant spelling out abbreviations such as “m” in the first encounter of the claims, in the reply filed 03-05-2021.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “loci” in claim 1 to refer to any location on one or more solid supports surfaces having any size (e.g., a spot, a quadrant, a surface, region, etc.).
The Examiner has interpreted the term “active region” to refer to a circular region having a diameter of 60-100 micrometers, and comprising a plurality of first molecules, wherein each molecule of 
The Examiner has interpreted the term “textured region” of claim 1 to refer to a region comprising a circular shape of about 55 microns in diameter that is part of, adjacent to, within, outside of, near, on the same surface as, and/or overlapping with, the active region, wherein the “textured region” comprises a plurality of recesses or protrusions, and wherein the “textured region” can be an active region and/or an inactive region.
The Examiner has interpreted the term “recesses” to refer to wells or depressions of any kind in the solid support including, for example, wells, pores, depressed areas in a solid support, channels, etched surfaces, grooves, gratings, etc., wherein the recesses of the textured region may or may not comprise a first molecule and/or any additional molecules.
The Examiner has interpreted the term “protrusions” to refer to any area that sticks out from the surface of the solid support by any amount such as, for example, posts, pins, needles, bumps, ridges, gratings, beads, etc.

Double Patenting
The rejection of claims 1-3, 8-10, 13, 15 and 18-24 is maintained, and claim 27 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9981239 for the reasons of record.

Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 8-10, 13, 15 and 18-24 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim `the 

	Claim 1 is indefinite for the recitation of the term “textured region” such as recited in claim 1, lines 11-12 because it is unclear as to how the “textured region” is structurally related to the “active region”, and whether the “textured region” is part of, beneath, bound to, adjacent to, within, outside of and/or overlapping with the active region; and/or whether the “textured region” is present on a separate substrate surface, is provided as a separate element in a kit, or patterned at different loci; and/or whether the “textured region” is an “active region” and/or an “inactive region” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 21 is indefinite for the recitation of “N-(3-triethoxysilylpropyl)-4-hydroxybutyramide (HAPS), 11-acetoxyundecyltri ethoxy silane, n-decyltriethoxysilane, (3-aminopropyl)trimethoxy silane, (3-aminopropyl)tri ethoxy silane, 3-glycidoxypropyltrimethoxysilane, 3-iodo-propyltrimethoxysilane, and octylchlorosilane” in lines 2-4 because not all of the silanes compounds recited in claim 21 are amino silanes as required by instant claim 20 from which claim 21 depends and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2, 3, 8-10, 13, 15, 18-20, 22-24 and 27 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 8-10, 13, 15 and 18-23 is maintained, and claims 24 and 27 are newly rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Banyai et al. (US2015038373, published February 5, 2015).
Regarding claims 1 and 27, Banyai et al. teach the de novo synthesis of large libraries of nucleic acids with low error rates, and devices for the fast construction of large libraries of long and high-quality building blocks such as nucleic acids and oligonucleotides (Abstract). Banyai et al. teach that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region) as exemplified in Figure 4, or any suitable diameter including 10-500 microns, wherein the microwells can be connected to a plurality of smaller microwells (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured smaller microwells can be functionalized at selected regions facilitating liquid of reagents to flow into, such that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns; comprising recesses; and concentric, claims 1 and 27) (paragraph [0207]). Banyai et al. teach an oligo wafer reactor in cross section and plan view with functionally active areas, wherein reactors are arrayed on a 1.5 mm pitch, wherein Figure 4C indicates an outer region (corresponding to about 2 times the width, claim 10) (paragraph [0072]; and Figure 4). Banyai et al. teach in Figure 5, reagent deposition into microstructures illustrated in Figure 4, wherein the selected area for surface functionalization allows reagent spreading into the smaller functionalized wells under wetting conditions (corresponding to an textured region; and an active region; a plurality of recesses or protrusions; clusters; and non-overlapping, claims 1 and 2) (paragraph [0073]; and Figure 5). Figures 4A-C and 5 are shown below:

    PNG
    media_image1.png
    425
    775
    media_image1.png
    Greyscale

Figure 4A-C


    PNG
    media_image2.png
    193
    828
    media_image2.png
    Greyscale

Figure 5
Banyai et al. teach that the invention provides a method of synthesizing n-mer oligonucleotides on a substrate, comprising; (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling, and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least microstructures comprise at least two channels, wherein at least one of the channel is wider than 50 microns in diameter, and at least one of the channels is narrower than 100 microns in diameter (corresponding to encompassing a textured region has a diameter about 55 microns; an active region of up to 100 microns; and a width of 100-500 microns, claim 1) (paragraph [0151], lines 12-14 and 19-23). Banyai et al. teach the differential functionalization of the substrate surface including the deposition of organosilane molecules by chemical vapor deposition to achieve the desired functionalization pattern on a surface (interpreted as  (paragraphs [0233]; and [0240]).
Regarding claims 2 and 3, Banyai et al. teach that the array of enclosures further comprises at least 100 resolved loci in each reactor (paragraph [0154], lines 13-15); and as shown in Figures 25A-C, a cluster comprising a high-density of groupings (interpreted as clusters of loci), wherein a cluster such as shown in Figure 25G depicts a cluster comprising 109 groupings (corresponding to loci arranged in clusters; and 50-500 loci, claims 2 and 3) (paragraph [0093]; and Figures 25A-C and G).
Regarding claim 8, Banyai et al. teach that the microchannels or microwells can have any suitable depth or length including less than about, or greater than about 1 micrometer, 10 micrometers, and 100 micrometers (corresponding to a depth of 100 microns to 1000 nm) (paragraph [0212], lines 8-9 and 15-21).
Regarding claims 9 and 10, Banyai et al. teach that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch (e.g., 1.5 mm), or multiple pitches can be picked in different directions of the layout, for example, rows of microstructures can be defined by a first pitch and within each row, the microstructures can be separated by a second pitch, wherein the pitch can comprise any suitable size including 0.1 to 5 mm (interpreted as about 2 times the width); and that the microwell can be designed to have any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10, 30, 50, 100, 150, 200, 300, 400 or more micrometers (corresponding to a width of 100-500 microns; and a pitch about 2 times the width, claims 9 and 10) (paragraph [0207], lines 13-26; and Figures 3 and 4).
claims 13, 15 and 18, Banyai et al. teach that the substrates, solid support or the microstructures or reactors can be fabricated from a variety of materials including glass, silicon, polytetrafluoroethylene, polypropylene, polycarbonate, metals such as gold, platinum and the like, and polydimethylsiloxane (PDMS) (corresponding to tensile strength of 1-300 MPa; stiffness of 1-500 GPa, and comprises silicon, PDMS, gold, or platinum, claims 13, 15 and 18) (paragraph [0326], lines 1-3 and 19-27).
Regarding claim 19, Banyai et al. teach that the resolved loci can be functionalized with a moiety that can increase or decrease the surface energy of the solid support such that a substrate having a surface that comprises silicon dioxide can be salinized using a suitable salinizing agent such as an alkoxysilane molecule including dimethylchloro-octodecyl silane, methyl dichloro-octodecyl silane, and trimethyl-octodecyl silane (corresponding to a silane, claim 19).
Regarding claims 20 and 21, Banyai et al. teach that the surface of the substrate is contacted with a derivatizing composition that contains a mixture of silanes such as alkoxysilanes including aminoalkyl siloxanes such as 3-aminopropyl trimethoxysilane, 3-aminopropyl triethoxysilane, 3-aminopropyl dimethyl ethoxysilane, or 3-aminopropyl trimethoxysilane) (corresponding to an amino silane; and aminopropyl triethoxy silane, claims 20 and 21) (paragraph [0331], lines 1-32).
Regarding claim 22, Banyai et al. teach that the agents in the mixture can be chosen from suitable reactive and inert moieties for downstream reactions, diluting the surface density of reactive groups to a desired level according to the methods of the invention; and that the surface characteristics can be adjusted in various ways including the surface can be selected to be inert to the conditions of ordinary oligonucleotide synthesis; and that microchannels can be coated with a chemically inert moiety (corresponding to second molecules lacks reactive group, claim 22) (paragraphs [0331], lines 68-72; [0334], lines 1-4; and [0555]).
Regarding claims 23 and 24, Banyai et al. teach that the surfaces without photoresist were exposed to a fluorosilane gas by chemical vapor deposition; and heptadecafluorodecyltrichlororsilane and nonafluoro-hexyltrimethoxysilane (corresponding to a fluorosilane, claim 23) (paragraphs [0335], Table 2; and [0627], lines 1-2). Banyai et al. teach coated surfaces including tightly ordered films comprising a single terminal trifluoromethyl groups, or wherein fluorocarbons are covalently attached derivatized solid including surfaces coated with (tridecafluorotetrahydrooctyl)-triethyoxysilane (interpreted as perfluorooctyltriethoxysilane, claim 24) (paragraphs [0034], lines 1-3; and [0335], lines 10-13).
Banyai et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the rejection under 35 USC § 102 over Banyai no longer applies to claim 1 as amended (Applicant Remarks, pg. 8, fifth full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-3, 8-10, 13, 15 and 18-24 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Banyai et al. (US2015038373, published February 5, 2015) in view of Brennan et al. (International Patent Application WO0053617, published September 14, 2000).
Regarding claims 1 and 27, Banyai et al. teach the de novo synthesis of large libraries of nucleic acids with low error rates, and devices for the fast construction of large libraries of long and high-quality building blocks such as nucleic acids and oligonucleotides (Abstract). Banyai et al. teach that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region) as exemplified in Figure 4, or any suitable diameter including 10-500 microns, wherein the microwells can be connected to a plurality of smaller microwells (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns, and comprising recesses), such that the surface of the smaller microwells can be functionalized at selected regions facilitating liquid of reagents to flow into, such that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns; comprising recesses; and concentric, claims 1 and 27) (paragraph [0207]). Banyai et al. teach an oligo wafer reactor in cross section and plan view with functionally active areas, wherein reactors are arrayed on a 1.5 mm pitch, wherein Figure 4C indicates an outer region (corresponding to about 2 times the width, claim 10) (paragraph [0072]; and Figure 4). Banyai et al. teach in Figure 5, reagent deposition into microstructures illustrated in Figure 4, wherein the selected area for surface functionalization allows reagent spreading into the smaller functionalized wells under wetting conditions (corresponding to an textured region; and an active region; a plurality of recesses or protrusions; clusters; and non-overlapping, claims 1 and 2) (paragraph [0073]; and Figure 5). Figures 4A-C and 5 are shown below:

    PNG
    media_image1.png
    425
    775
    media_image1.png
    Greyscale

Figure 4A-C


    PNG
    media_image2.png
    193
    828
    media_image2.png
    Greyscale

Figure 5
Banyai et al. teach that the invention provides a method of synthesizing n-mer oligonucleotides on a substrate, comprising; (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling, and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least 12 nucleotides per hour according to a locus specific predetermined sequence (corresponding to a solid support; loci; first molecules bound to the surface; and a reactive group, claim 1) (paragraph [0011], lines 1-9). Banyai et al. teach that in some embodiments the microstructures comprise at least two channels, wherein at least one of the channel is wider than 50 microns in diameter, and at least one of the channels is narrower than 100 microns in diameter (corresponding to encompassing a textured region has a diameter about 55 microns; an active region of up to 100 microns; and a width of 100-500 microns, claim 1) (paragraph [0151], lines 12-14 and 19-23). Banyai et al. teach the differential functionalization of the substrate surface including the deposition of organosilane molecules by chemical vapor deposition to achieve the desired functionalization pattern on a surface (interpreted as  (paragraphs [0233]; and [0240]).
Regarding claims 2 and 3, Banyai et al. teach that the array of enclosures further comprises at least 100 resolved loci in each reactor (paragraph [0154], lines 13-15); and as shown in Figures 25A-C, a cluster comprising a high-density of groupings (interpreted as clusters of loci), wherein a cluster such as shown in Figure 25G depicts a cluster comprising 109 groupings (corresponding to loci arranged in clusters; and 50-500 loci, claims 2 and 3) (paragraph [0093]; and Figures 25A-C and G).
Regarding claim 8, Banyai et al. teach that the microchannels or microwells can have any suitable depth or length including less than about, or greater than about 1 micrometer, 10 micrometers, and 100 micrometers (corresponding to a depth of 100 microns to 1000 nm) (paragraph [0212], lines 8-9 and 15-21).
Regarding claims 9 and 10, Banyai et al. teach that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch (e.g., 1.5 mm), or multiple pitches can be picked in different directions of the layout, for example, rows of microstructures can be defined by a first pitch and within each row, the microstructures can be separated by a second pitch, wherein the pitch can comprise any suitable size including 0.1 to 5 mm (interpreted as about 2 times the width); and that the microwell can be designed to have any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10, 30, 50, 100, 150, 200, 300, 400 or more micrometers (corresponding to a width of 100-500 microns; and a pitch about 2 times the width, claims 9 and 10) (paragraph [0207], lines 13-26; and Figures 3 and 4).
Regarding claims 13, 15 and 18, Banyai et al. teach that the substrates, solid support or the microstructures or reactors can be fabricated from a variety of materials including glass, silicon, polytetrafluoroethylene, polypropylene, polycarbonate, metals such as gold, platinum and the like, polydimethylsiloxane (PDMS) (corresponding to tensile strength of 1-300 MPa; stiffness of 1-500 GPa, and comprises silicon, PDMS, gold, or platinum, claims 13, 15 and 18) (paragraph [0326], lines 1-3 and 19-27).
Regarding claim 19, Banyai et al. teach that the resolved loci can be functionalized with a moiety that can increase or decrease the surface energy of the solid support such that a substrate having a surface that comprises silicon dioxide can be salinized using a suitable salinizing agent such as an alkoxysilane molecule including dimethylchloro-octodecyl silane, methyl dichloro-octodecyl silane, and trimethyl-octodecyl silane (corresponding to a silane, claim 19).
Regarding claims 20 and 21, Banyai et al. teach that the surface of the substrate is contacted with a derivatizing composition that contains a mixture of silanes such as alkoxysilanes including aminoalkyl siloxanes such as 3-aminopropyl trimethoxysilane, 3-aminopropyl triethoxysilane, 3-aminopropyl dimethyl ethoxysilane, or 3-aminopropyl trimethoxysilane) (corresponding to an amino silane; and aminopropyl triethoxy silane, claims 20 and 21) (paragraph [0331], lines 1-32).
Regarding claim 22, Banyai et al. teach that the agents in the mixture can be chosen from suitable reactive and inert moieties for downstream reactions, diluting the surface density of reactive groups to a desired level according to the methods of the invention; and that the surface characteristics can be adjusted in various ways including the surface can be selected to be inert to the conditions of ordinary oligonucleotide synthesis; and that microchannels can be coated with a chemically inert moiety (corresponding to second molecules lacks reactive group, claim 22) (paragraphs [0331], lines 68-72; [0334], lines 1-4; and [0555]).
Regarding claims 23 and 24, Banyai et al. teach that the surfaces without photoresist were exposed to a fluorosilane gas by chemical vapor deposition; and heptadecafluorodecyltrichlororsilane and nonafluoro-hexyltrimethoxysilane (corresponding to a fluorosilane, claim 23) (paragraphs [0335], Table 2; and [0627], lines 1-2). Banyai et al. teach coated surfaces including tightly ordered films comprising a single terminal trifluoromethyl groups, or wherein fluorocarbons are covalently attached to an underlying derivatized solid including surfaces coated with (tridecafluorotetrahydrooctyl)-triethyoxysilane (interpreted as perfluorooctyltriethoxysilane, claim 24) (paragraphs [0034], lines 1-3; and [0335], lines 10-13).

Regarding claim 24, Brennan et al. teach a cost-effective method of assembling long DNA sequences from short synthetic oligonucleotides, wherein short oligonucleotides are synthesized in situ on a solid support and subsequently cleaved from the solid support prior to or during the assembly into the full-length DNA sequences (Abstract). Brennan et al. teach that a photoresist substance coated surface is exposed and developed to create a patterned region of the first exposed support surface, then the exposed surface is reacted with a fluoroalkylsilane to form a stable hydrophobic matrix, the remaining photoresist is then removed and the glass chip reacted with an aminosilane or hydroxy group bearing silane to form hydrophilic spots (pg. 12, second full paragraph, lines 1-5). Brennan et al. teach that the exposed photoresist is developed and substrates are then immersed in a 1% solution of tridecafluoro-1,1,2,2-tetrahydrooctyl)-1-trichlorosilane to generate a hydrophobic silane layer surrounding the array of features that are still protected by photoresist, the photoresist is removed, and the exposed features are coated with 1% 4-aminobutyldimethylmethoxysilane (pg. 24, first partial paragraph, lines 3-13). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of assembling long DNA sequences as exemplified by Brennan et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of synthesizing large libraries of nucleic acids in parallel microfluidic assemblies including coating the microchannels with a chemically inert moiety such as silanes in a gaseous state including 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the rejection under 35 USC § 102 Banyai no longer applies to claim 1 as amended (Applicant Remarks, pg. 8, fifth full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.



(2)	The rejection of claims 1-3, 8-10, 13, 15 and 18-24 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Banyai et al. (hereinafter referred to as “Banyai PCT”) (International Patent Application WO2015021080, published February 12, 2015) as evidenced by van der Velde (Thesis, Delft University of Technology, 2015, i-16); and Hopcroft et al. (Journal of Microelectromechanical Systems, 2010, 19(2), 229-238).
Regarding claims 1, 9, 13, 15, 18 and 27, Banyai PCT teaches de novo synthesized large libraries of nucleic acids with low error rates; devices for the manufacturing of high-quality building blocks, such as oligonucleotides; and devices for the manufacturing of large libraries of long and high-quality resolved reactors comprising a first substrate and a second substrate comprising reactor caps, and at least 2 resolved loci in each reactor (paragraph [0018], lines 1-3). Banyai PCT teaches that the resolved loci reside on microstructures fabricated into a support surface (interpreted as a plurality of loci, and a surface), wherein the microstructures comprise at least two channels in fluidic communication with each other (interpreted as a portion overlapping), wherein the at least two channels comprise different widths such that at least one channel is wider than 50 microns in diameter and at least one channel is narrower than 100 microns in diameter (interpreted as a plurality of loci on a support surface; encompassing an textured region having a diameter of about 55 microns; and an active region comprising a diameter of 60 microns to about 100 microns; a circular shape; and concentric, claims 1 and 27) (paragraph [0152], lines 1-9). Banyai PCT teaches that the plurality of resolved loci of the first substrate comprise a coating of reagents, and the plurality of resolved loci of the second substrate comprises a coating of reagents, wherein the coating of reagents comprises oligonucleotides; and that the plurality of resolved loci or the reactor caps are located on a solid substrate comprising a material selected from the group consisting of silicon, polystyrene, agarose, dextran, cellulosic polymers, polyacrylamides, PDMS and glass (interpreted as an active region that comprises a plurality of first molecules that bind the surface; comprises a reactive group; silicon or polystyrene; encompassing a substrate tensile strength 1MPa to 300 MPa; and encompassing a stiffness of 1 to 500 GPa, claims 1, 13, 15 and 18) (paragraph [00153], lines 1-5 and 12-14), wherein the lower boundary of the tensile strength of glass is 20 MPa as evidenced by van der Velde (pg. 12, first partial paragraph); and wherein Young’s Modulus of Silicon is 165.6 GPa as evidenced by Hopcroft et al. (pg. 232, Figure 3). Banyai PCT teaches that the substrate can comprise a plurality of microwells that can be arrayed in a uniform pitch or multiple pitches, wherein the microwells can be designed having any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10-500 microns, and the microwells can be connected to a plurality of smaller microwells having any suitable diameter including 1-80 microns, wherein Figure 5 illustrates a droplet of reagent deposited into a microwell by an inkjet printer (interpreted as a plurality of loci on a support surface; recesses or protrusions; encompassing a textured region having a diameter of about 55 microns; and an outer region silicon wafer processes for manufacturing substrates for oligonucleotide synthesis, where such substrates can have a series of site accessible to material deposition via a deposition device such as an inkjet, such that devices allow aqueous reagents to be injected and pooled in a large relief (See, Figure 61) (interpreted as a plurality of loci on a surface; and encompassing recesses and protrusions, claim 1) (paragraph [00265]; and Figure 61). Banyai PCT teaches that the plurality of reactor caps can be coated with a moiety, wherein the moiety can be chemically inert or a chemically active moiety; and that the inner diameter of the reactor caps can be about 10-500 microns, and that the outer diameter of the reactor caps can be about 10-600 microns (interpreted as a plurality of loci on a support surface; recesses or protrusions; plurality of first molecules; encompassing an textured region having a diameter of about 55 microns; an outer region comprising a diameter of 60 microns to about 100 microns; a circular shape; and width of 100 microns to 500 microns, claims 1 and 9) (paragraphs [00284], lines 6-9; and [00285]).
Regarding claims 2 and 3, Banyai PCT teaches a microfluidic device, wherein the substrate comprises 108 clusters (or reaction wells), wherein each cluster comprises 109 groupings of fluidic connections as shown in Figures 25A and 25G; and that resolved loci on the substrate can have different organizations including that they can be clustered in close proximity to form one or more circular regions (interpreted as cluster’s and 50 to 500 loci, claims 2 and 3) (paragraph [0092]; [0205], lines 21-23; [00603], lines 1-4; and Figures 25A and 25G).
Regarding claim 8, Banyai PCT teaches that microstructures built into a substrate can comprise microchannels or microwells, wherein the microstructures start from a top or bottom surface and can have any suitable depth including greater than about 1 micron or 500 micron deep; and that an array of 40 micron wide posts are etched with a 30 micron depth (interpreted as an etch depth of 1 to 1000 micron, claim 8) (paragraphs [0209], lines 1-13; and [00282], lines 17-18; and Figure 62).
 Regarding claim 10, Banyai PCT teaches that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch such as 1.5 millimeters, or on multiple pitches in different directions, wherein the pitch can comprise any suitable size such as 0.1 to 
Regarding claims 19-22, Banyai PCT teaches that the resolved loci with a moiety can be chemically inert or is suited to support a desired chemical reaction, such that the surface energy or hydrophobicity, of a surface can determine the affinity of an oligonucleotide to attach onto the surface, wherein a method for preparing a substrate surface can comprise; (i) providing a substrate surface having a surface that comprises silicon dioxide, and (ii) silanizing the surface using a suitable silanizing agent such as organofunctional alkoxysilane molecules including dimethylchloro-octodecyl-silane and octadecyltricholorosilane; and that siloxane functionalizing reagents include 3-aminopropyl-trimethoxysilane (interpreted as silane; aminosilane; and octylchlorosilane; and lacks a reactive group, claims 19, 21 and 22) (paragraphs [00326]; [0328]; and [00332], Table 1).
Regarding claims 23 and 24, Banyai PCT teaches that a surface tension of a layer can be determined by the percent of fluorine in the terminus of the alkyl chains, such that for tightly ordered films, a single terminal trifluoromethyl group can render a surface nearly as lipophobic as a perfluoroalkyl layer including a layer of octadecyldimethylchlorosilane (interpreted as a fluorosilane; and perfluoroctylchlorosilane, claims 23 and 24) (paragraph [00332]; and Table 1).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing large libraries of nucleic acids with low error rates as exemplified by Banyai PCT, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising reactor caps, microwells, clusters of microwells and/or 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the rejection under 25 USC over Banyai no longer applies to claim 1 as amended (Applicant Remarks, pg. 8, fifth full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.


New Objections/Rejections
Claim Objection
(1)	Claims 8, 9, 13 and 15 are objected to because of the following informalities: Claims 8, 9, 13 and 15 recite abbreviations such as “nm”, “MPa” and “GPa”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

m”. Although instant claim 1 recites the term “micrometers”, there is no indication as to what the abbreviation of claims 7-9 represent. The Examiner suggests that Applicant amend claim 1 to recite, for example, “micrometers (m)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 21 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21 recites, “the device of claim 20, wherein each of the first molecules is selected from the group consisting of N-(3-triethoxysilylpropyl)-4-hydroxybutyramide (HAPS), 11-acetoxyundecyltriethoxy silane, n-decyltriethoxy silane, (3-aminopropyl)trimethoxy silane, (3-aminopropyl)triethoxy silane, 3-glycidoxypropyltrimethoxy-silane, 3-iodo-propyltrimethoxysilane, and octylchlorosilane” in lines 1-5. Claim 21 depends from claim 20, which recites, “wherein the silane is an amino silane”, such that the silanes as recited in instant claim 21 are not all amino silanes as required by instant claim 20. Thus, claim 21 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 1-3, 8-10, 13, 15, 18-23 and 27 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Agrawal et al. (US Patent No. 7195872, issued May 27, 2007) as evidenced by van der Velde (Thesis, Delft University of Technology, 2015, i-16; of record); and Hopcroft et al. (Journal of Microelectromechanical Systems, 2010, 19(2), 229-238; of record); and Momentiv (Momentive, 2020, 1-6).
Regarding claims 1-3, 8-10, 13, 15, 18-23 and 27, teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teach that the plurality of microfeatures can comprise a pit, a trench, a pillar, a cone, a wall, a micro-rod, a tube, a channel, or a combination thereof; and that the plurality of microfeatures can have an aspect ratio of less than about 10, a height of about 0.1 to 100 microns, and a cross-section of about 0.01 to about 500 sq. microns, wherein it can be observed in Figure 2A that the microfeatures have a pitch of 2 microns, 25 microns, or greater, depending on the region considered (interpreted as a plurality of recesses and protrusions; depth encompassing 100 to 1000 microns; encompassing a width of 50 nm to 50k nm; and encompassing a pitch that is 2-3 times the width, claims 1 and 8-10) (col 4, lines 56-67; and Figure 2A). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures is not limited to regular shapes such as rectangular, square, triangular, hexagonal, circular (interpreted as a circular shape), elliptical, and includes irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape (interpreted as a circular shape, claim 1) (col  16, lines 29-36). Agrawal et al. teach that there is a substrate having a high surface area for use in a microarray comprising a well, the well comprising a textured bottom surface comprised of a plurality of microfeatures (interpreted active region; textured region; and a plurality of recesses and protrusions, claim 1) (col 6, lines 8-9). Agrawal et al. teach that the substrate can comprise a well plate, a micro-well plate or beads, and each of said plurality of microfeatures occupy a bottom surface or at least one well; and a method of detecting an analyte comprising applying a sample to a microarray, binding the sample to at least one biomolecule, wherein the biomolecule is a probe, and detecting the binding, wherein the binding indicates the presence of the analyte (interpreted as active regions comprising a plurality of first molecules bound to the surface, claim 1) (col 7, line 67; and col 8, lines 1-9; and col 12, line 30-33). Agrawal et al. teach that Figures 2A and 2B illustrate a plurality of microstructures as dots (e.g., the tops of pillars) within a microfeature, the hexagon cell (interpreted as a plurality of loci; active regions;  textures regions; clusters; and encompassing 50-500 loci, claims 1-3) (col 11, lines 34-36). Agrawal et al. teach that the term “spatially discrete region” refers to an area on a surface of a substrate that is distinct and/or separate from another area on the surface such as microfeatures that are arranged in spatially discrete regions (interpreted as a plurality of loci, claim 1) (col 11, lines 59-61). Agrawal et al. teach forming micro-rods in pre-selected areas (interpreted as active areas and textured areas) includes coating the substrate with a mask to form a patterned substrate comprising a patterned formed of a hydrophobic material, wherein the mask material on the substrate ensures that the biomolecules do not attach in the boundary regions surrounding the micro-rod cluster patterns, wherein Figures 1C, 2A, and 2B demonstrate loci clusters (interpreted as clusters of loci; and a plurality of second molecules, claim 2 and 22) (col 51, lines 1-5 and 10-14; and Figures 1C, 2A and 2B). Figures 1C, 2A and 2B are shown below:

    PNG
    media_image3.png
    328
    1034
    media_image3.png
    Greyscale
    
   Figure 1C
 
    PNG
    media_image4.png
    502
    863
    media_image4.png
    Greyscale
         
    PNG
    media_image5.png
    587
    621
    media_image5.png
    Greyscale

                                                        Figure 2A                            Figure 2B
Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (interpreted as active regions; and textured regions, claim 1) (col 9, lines 57-59; and col 54, lines 44-51). Figure 10 is shown below:

    PNG
    media_image6.png
    508
    607
    media_image6.png
    Greyscale

FIGURE 10
Agrawal et al. teach that the substrate can comprise a material selected from the group consisting of glass, a ceramic, a metal, a non-metal and a polymer including silicon and modified silicon; and the microfeatures can comprise a material that is different from the material of the substrate, said material being selected from the group consisting of a glass, a ceramic, a metal, a non-metal, an inorganic oxide and a polymer (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 4, lines 50-55; and col 12, lines 22-27); wherein the lower boundary of the tensile strength of glass is 20 MPa as evidenced by van der Velde (pg. 12, first partial paragraph); and wherein Young’s Modulus of Silicon is 165.6 GPa as evidenced by Hopcroft et al. (pg. 232, Figure 3). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a plurality of first molecules, claim 1) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest, such as by immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as a silane, claim 19) (col 46, lines 22-25; and Examples 4 and 17). Agrawal et al. teach that examples of suitable silane includes molecules and/or compounds that further comprise an amino group, a mercaptan, or an epoxy group (interpreted as a silane; and an aminosilane, claims 19 and 20) (col 20, lines 23-25). Agrawal et al. teach that the coating is an organo-silane based primer coating, wherein commercially available silanes include Silquest, Dynasil and Hydrosil (interpreted as encompassing one or more amino silanes as recited, claim 21) (col 34, lines 5-6), wherein it is known that Silquest A-1100 is a gamma-aminopropyl triethoxysilane as evidenced by Momentiv (pg. 1, first full paragraph, lines 1-2). Agrawal et al. teach that surface modification can be performed in which the surface is desired to be compatible with the biological molecules in order to promote binding, such that the surface can be treated with gases including fluorine (interpreted as forming a fluorosilane, claim 23) (col 42, lines 13-24).
	Agrawal et al. do not specifically exemplify the fluorosilane compounds as recited in instant claim 24 (claim 24).


Conclusion
Claims 1-3, 8-10, 13, 15, 18-24 and 27 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639